Supreme Court of Florida
                     ____________

                     No. SC12-840
                     ____________

                  FRANK C. JOHNSON,
                      Petitioner,

                           vs.

     THE BANK OF NEW YORK MELLON TRUST COMPANY,
                       Respondent.

                     ____________

                     No. SC12-842
                     ____________

                  FRANK C. JOHNSON,
                      Petitioner,

                           vs.

     THE BANK OF NEW YORK MELLON TRUST COMPANY,
                       Respondent.

                    [January 23, 2014]

PER CURIAM.
      Petitioner Frank C. Johnson filed petitions for writs of mandamus in the

above-styled cases.1 On December 18, 2012, this Court entered an order

consolidating the cases and dismissing the petitions pursuant to Pettway v. State,

776 So. 2d 930, 931 (Fla. 2000). In doing so, we expressly retained jurisdiction to

pursue possible sanctions against petitioner. Johnson v. Bank of N. Y. Mellon

Trust Co., 2012 WL 6653024 (Fla. Dec. 18, 2012) (table). Over the past several

years, petitioner has submitted a tremendous number of pro se filings in various

courts in different cases, to the point that he is barred or limited in submitting pro

se filings in the First District Court of Appeal, see Johnson v. Wilbur, 981 So. 2d

479 (Fla. 1st DCA 2008), and the Circuit Court of the Eighth Judicial Circuit, in

and for Alachua County, Florida.

      Since 2004, petitioner has initiated twenty-one proceedings in this Court. 2

Many of his most recent filings have been related to foreclosure proceedings in the


      1. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const.

       2. Johnson v. Wilbur, 895 So. 2d 405 (Fla. 2005) (table) (mandamus
petition denied); Johnson v. Law Offices of Marshall, Watson, P.A., 942 So. 2d
412 (Fla. 2006) (table) (mandamus petition denied); Johnson v. Mitchell, 935 So.
2d 499 (Fla. 2006) (table) (review dismissed); Johnson v. The Florida Bar, 937 So.
2d 1099 (Fla. 2006) (table) (mandamus petition dismissed); Johnson v. Judicial
Qualifications Comm’n, 977 So. 2d 576 (Fla. 2008) (table) (mandamus petition
denied); Johnson v. Wilbur, 979 So. 2d 219 (Fla. 2008) (table) (dismissed for lack
of jurisdiction); Johnson v. Wilbur, etc., et al., 979 So. 2d 219 (Fla. 2008) (table)
(dismissed for lack of jurisdiction); Johnson v. Wilbur, 978 So. 2d 159 (Fla. 2008)
(table) (dismissed for lack of jurisdiction); Johnson v. Law Offices of Marshall
Watson, P.A., 979 So. 2d 219 (Fla. 2008) (table) (dismissed for lack of

                                         -2-
Circuit Court of the Eighth Judicial Circuit, in and for Alachua County, Florida.

Petitioner has not obtained relief on the merits in any of the proceedings that have

been disposed of in this Court. Petitioner’s cases contain large numbers of

individual filings, including motions, notices, and attachments. Many of his filings

are handwritten and very difficult to decipher.

       Petitioner filed a response to the Court’s show cause order on December

31, 2012, and he also filed many other motions and requests for relief. Upon

consideration of the response to the Court’s order, we conclude that he has failed to

show cause why he should not be sanctioned. Accordingly, we now exercise the

inherent power of this Court to protect itself from abuse of the judicial process and

bar Petitioner Johnson from any future pro se filings of any kind related to his



jurisdiction); Johnson v. Wilbur, 992 So. 2d 820 (Fla. 2008) (table) (dismissed for
lack of jurisdiction); Johnson v. Wilbur, 982 So. 2d 685 (Fla. 2008) (table)
(dismissed as untimely); Johnson v. Wilbur, 982 So. 2d 685 (Fla. 2008) (table)
(dismissed for lack of jurisdiction); Johnson v. Wilbur, 982 So. 2d 684 (Fla. 2008)
(table) (dismissed as untimely); Johnson v. Wilbur, etc., et al., 982 So. 2d 684 (Fla.
2008) (table) (dismissed for lack of jurisdiction); Johnson v. Bank of N. Y. Mellon
Trust Co., Case No. SC10-1472 (Fla. Sept. 27, 2010) (transferred); Johnson v.
Bank of N. Y. Mellon Trust Co., 70 So. 3d 587 (Fla. 2011) (table) (prohibition
petition dismissed); Johnson v. Bank of N. Y. Mellon Trust Co., Case No. SC11-
1752 (Fla. Oct. 24, 2011) (transferred); Johnson v. Bank of N. Y. Mellon Trust
Co., 2012 WL 6653024 (Fla. Dec. 18, 2012) (table) (mandamus petition
dismissed); Johnson v. Bank of N. Y. Mellon Trust Co., 2012 WL 6653024 (Fla.
Dec. 18, 2012) (table) (mandamus petition dismissed); Johnson v. Bank of N. Y.
Mellon Trust Co., Case No. SC13-714 (mandamus petition dismissed); Johnson v.
Bank of N. Y. Mellon Trust Co., Case No. SC13-1690 (mandamus petition
pending).


                                         -3-
foreclosure proceedings. The Clerk of this Court is hereby instructed to reject any

future pleadings, petitions, motions, documents, or other filings submitted by

Frank C. Johnson pertaining to Alachua County circuit court case numbers 01-

2004-CA-1039 and 01-2008-CA-5581, unless such filings are signed by a member

in good standing of The Florida Bar. Counsel may file on Johnson’s behalf if

counsel determines that the proceeding may have merit and can be brought in good

faith. 3 Any and all pending motions or requests for relief filed by petitioner in

these consolidated cases are denied.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

Original Proceedings – Mandamus

Frank C. Johnson, Jr., pro se, Gainesville, Florida,

      for Petitioner

Clive N. Morgan, Jacksonville, Florida,

      for Respondent




       3. In recent years, we have imposed comparable sanctions on other litigants
whose pro se filing practices have exhibited their disregard for abusing the scarce
judicial resources of this Court. See, e.g., McCutcheon v. State, 117 So. 3d 769
(Fla. 2013); James v. Tucker, 75 So. 3d 231 (Fla. 2011); Johnson v. Rundle, 59 So.
3d 1080 (Fla. 2011); Steele v. State, 14 So. 3d 221 (Fla. 2009); Pettway v. McNeil,
987 So. 2d 20 (Fla. 2008).


                                          -4-